Mayes, J.,
delivered the opinion of the court.
The court was only warranted in this case in entering a judgment of dismissal. No other question was presented for decision, and no other judgment ought to have beee entered. The court however, not only entered a judgment dismissing the case on motion of the defendant for failure on part of complainant to prosecute the case, but went further, and confirmed the title of defendant to the property in question. This action of the court on this record was clearly without authority.
The action of the court is sustained in so far as it disipisses the cause of action, and reversed and decree here modifying the judgment in so far as it confirms defendant’s title. The cost of appeal is taxed against appellee.

Reversed.